N()T_E; ThiS order is nonpreeeclenti2il.
United States Court of Appeals
for the FederaI Circuit
PHOENIX SOLUTIONS, INC.,
P£c1i-ratliff -Appellcm£,
V.
WEST INTERACTIVE CORP.,
Defendczmf-App€ZZee.
2()l1-1022
Appez-ll from the United Stzite.=; District Coi1rt for the
Cent1"al DiSt1‘iCt of C-2ilifornizi in ease no. 09-CV-8l56,
Senior Judge l\/I:<iriana R. Pfael7.er.
ON MOTION
ORDER
The parties move for al 60-day extension of time, until
Februa_ry 18, 2011, for PhoeniX Solutione, lne. to file its
opening brief and for an extension of time until 70 days
after service of PhoeniX’s brief for WeSt lnterz1etive Cor_“po-
ration to file its response brief
U pon eonsic:leration thereof

PH0EN1x s0LUT1oN v. WEsT1NTERAcT1VE
IT ls ORDERED THAT:
The motion is g'ranted.
FOR THE COURT
N0V 24 zola lsi Jan I-Iorba1y
Date J an H0rba1y
Clerk
ccc R. J0seph Trojan, Esq.
l\/lark A. Len1ley, ESq. u_3_ 
reef 
S21 _ `
N@V 24 2010
1AN HORBALY
CLERK